DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant' s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) is acknowledged. However, applicant has not complied with one or more conditions for receiving the benefit of foreign priority date under 35 U.S.C. 119(a)-(d) or (f) as follows:
The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112, first paragraph (i.e. must satisfy both the written description and enablement requirements of 35 U.S.C. 112, first paragraph; see MPEP § 2136.05, 2163.03(III) and 706.02(b)).
The disclosure of the foreign priority, Application No. JP2016155636A, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The foreign priority is missing the subject matter of the instant application. Namely, the foreign application does not describe switching from a first bandwidth in a first frequency band to a second bandwidth in a second frequency band where the first bandwidth and second bandwidth have a different subcarrier spacings.  Therefore, any claim directed to the missing subject matter are not given the benefit of foreign priority date, since it is unclear if the foreign priority provides adequate written description support or enablement for those claims.  Examiner also notes that U.S. Application 16/314,671 does not appear to disclose that each bandwidth of each band has a different subcarrier spacing.  The effective filing date of the claims is 29 December 2020.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Domestic Priority
This application repeats a substantial portion of prior Application No. 16/314,671, filed 01 January 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 29 December 2020 and 11 October 2021, were filed after the mailing date of the patent application on 29 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 29 December 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 6, and Claim 11, said claims are unclear for reciting “perform[ing] wireless communication using either one of the first frequency band or the second frequency band” because Applicant also recites “switch from first wireless communication using the first frequency band to second wireless communication using the second frequency band”.  Here, “wireless communication” cannot be differentiated from “first wireless communication” and “second wireless communication”.  For the purpose of examination, Examiner will interpret as any form of wireless communication.  Examiner respectfully suggests amending “wireless communication” to clarify Applicant’s intent.
Regarding Claims 2-5, Claims 7-10, and Claims 12-15, Claims 2-5, Claims 7-10, and Claims 12-15 are likewise rejected for depending upon rejected Claim 1, Claim 6, and Claim 11 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180234896 A1; hereinafter referred to as “Liu”) in view of Li et al. (US 20200267704 A1; hereinafter referred to as “Li”).
Regarding Claim 11, Liu discloses a non-transitory computer-readable storage medium encoded with instructions, which, when executed by a communication device, cause the communication device to execute a process (¶243-245 & Fig. 10, Liu disclose a user equipment (UE) comprising a processor.  ¶266, Liu further discloses that the UE further comprises storage storing a program for execution by the processor), the process comprising: 
setting a first frequency band and a second frequency band (¶198 & Fig. 7 (S205), Liu discloses a first sub-band and a second sub-band), the second frequency band having at least one of a bandwidth or a subcarrier spacing which is different from the first frequency band (¶213, Liu discloses each sub-band may be configured with a subcarrier spacing); 
performing wireless communication using either one of the first frequency band or the second frequency band (¶201-205 & Fig. 7 (S210 & S215), Liu discloses performing communication on the first sub-band prior to switching to the second sub-band); and 
the first wireless communication being performed using the first frequency band in an initial access (¶196-217 & Fig. 7 (S205->S215), Liu discloses that the UE performs communication initially on the first subband).
However, Liu does not explicitly disclose switching from first wireless communication using the first frequency band to second wireless communication using the second frequency band based on an instruction of Physical Downlink Control Channel (PDCCH).
Li, a prior art reference in a similar field of endeavor, teaches switching from first wireless communication using the first frequency band to second wireless communication using the second frequency band based on an instruction of Physical Downlink Control Channel (PDCCH) (¶87-88 & Fig. 2 (202), Li teaches switching, by the UE, from a first bandwidth resource to a second bandwidth resource based upon reception, by the UE from the next generation node (gNB), signaling carried on a physical downlink control channel (PDCCH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by switching from first wireless communication using the first frequency band to second wireless communication using the second frequency band based on an instruction of Physical Downlink Control Channel (PDCCH) as taught by Li because  communication between the UE and the base station is improved by ensuring that the UE and base station has consistent understanding of the operating bandwidth resource (Li, ¶3).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 11.
Regarding Claim 12, Liu in view of Li discloses the non-transitory computer-readable storage medium according to claim 11.
However, Liu does not disclose switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on a radio resource control (RRC) signaling.
Li, a prior art reference in the same field of endeavor, teaches switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on a radio resource control (RRC) signaling (¶87-88 & Fig. 2 (202), Li teaches switching, by the UE, from a first bandwidth resource to a second bandwidth resource based upon reception, by the UE from the gNB, signaling via radio resource control (RRC) signaling).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on a radio resource control (RRC) signaling as taught by Li because  communication between the UE and the base station is improved by ensuring that the UE and base station has consistent understanding of the operating bandwidth resource (Li, ¶3).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 12.
Regarding Claim 13, Liu in view of Li discloses the non-transitory computer-readable storage medium according to claim 11.
However, Liu does not disclose the wireless communication is performed with only one of the first frequency band or the second frequency band at a time.
Li, a prior art reference in the same field of endeavor, teaches the wireless communication is performed with only one of the first frequency band or the second frequency band at a time (¶129 & Fig. 7, Li teaches communication on a first bandwidth resource or a second bandwidth resource occurs at different times).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by requiring that the wireless communication is performed with only one of the first frequency band or the second frequency band at a time as taught by Li because  communication between the UE and the base station is improved by ensuring that the UE and base station has consistent understanding of the operating bandwidth resource (Li, ¶3).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 13.
Regarding Claim 14, Liu in view of Li discloses the non-transitory computer-readable storage medium according to claim 11.
However, Liu does not disclose switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on information of a random access response.
Li, a prior art reference in the same field of endeavor, teaches switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on information of a random access response (¶195, Li teaches using a random access method to determine the frequency resource location information of the bandwidth resource used to access the gNB).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on information of a random access response as taught by Li because communication between the UE and the base station is improved by ensuring that the UE and base station has consistent understanding of the operating bandwidth resource (Li, ¶3).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.
Regarding Claim 15, Liu in view of Li discloses the non-transitory computer-readable storage medium according to claim 14.
However, Liu does not explicitly disclose switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on contention resolution information for notifying of completion of the random access.
Li, a prior art reference in the same field of endeavor, teaches switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on contention resolution information for notifying of completion of the random access (¶195, Li teaches using a contention-based random access method to determine the frequency resource location information of the bandwidth resource used to access the gNB).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on contention resolution information for notifying of completion of the random access as taught by Li because communication between the UE and the base station is improved by ensuring that the UE and base station has consistent understanding of the operating bandwidth resource (Li, ¶3).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 15.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474